PEE CURIAM:
Laurence H. Margolis, appointed counsel for Christopher Anthony Gregg, has filed a motion to withdraw on appeal supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no issues of arguable merit, counsel’s motion to withdraw is GRANTED and Gregg’s convictions and sentences are AFFIRMED.